Citation Nr: 0211200	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Haliburton's disease.  

(The issue of entitlement to service connection for 
Parkinson's disease will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1942 to 
June 1946, and from December 1950 to January 1952.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona. 

In the course of appeal, in June 2002, the veteran and his 
wife testified at a hearing before the Board at the RO.  A 
transcript of that hearing is included in the claims folder.  

The Board is undertaking additional development on the 
appealed issue of entitlement to service connection for 
Parkinson's disease.  This additional development is pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran does not currently have Haliburton's disease.



CONCLUSION OF LAW

Chronic disability due to Haliburton's disease was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001); 66 Fed.Reg. 45602 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. § 
3.102, 3.159, 3.326(a)).  The provisions of these regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  Id; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

As well, pertinent changes to the Code of Federal Regulations 
were made in response to the VCAA, effective November 9, 
2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this case, the veteran was informed of the VCAA and of the 
assistance to be afforded him under that change in law in a 
September 2001 letter.  Also in that letter, the veteran was 
informed of that medical evidence must be submitted showing 
that Haliburton's disease was incurred or aggravated during 
his period of active service.  The veteran was then asked to 
sign and submit medical release forms that were provided with 
the request letter, identifying the entities that treated the 
veteran for Haliburton's disease either in service or post 
service, so that VA might obtain those records.  

The record reflects that the veteran has advanced Parkinson's 
disease, and that his wife spoke extensively on his behalf 
during the June 2002 hearing.  In a written note submitted on 
the veteran's behalf, she responded to the RO's September 
2001 letter, and stated that to the best of her knowledge all 
medical evidence had already been submitted to the claims 
folder.  

As discussed below, there is no indication in the record, 
other than statements by the veteran or his wife, that a 
disease entity known as Haliburton's disease exists.  In 
contrast there is competent medical evidence showing that no 
such disease is currently recognized to exist.  See, e.g., a 
June 1999 record noting an exhaustive, and yet ultimately 
fruitless search by a VA neurologist for any listing of 
Haliburton's disease as a disease entity within the medical 
literature.  

There also is no indication that the veteran was treated for 
the disorder post service or that there are any medical 
records available that would indicate treatment for the 
disorder.  Service medical records have been obtained, and 
they appear to be complete.  The record, taken as a whole, 
presents no reasonable possibility that additional evidence 
may be obtained which would contain a record of diagnosis or 
treatment for Haliburton's disease.  The Board finds that the 
development effectuated by VA in the course of the appeal 
complies with applicable VCAA requirements for notice and 
assistance to the veteran in the development of his claim.  
Further, because no additional evidence has been identified 
by the appellant as being available but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be secured 
by VA and what evidence would be secured by the appellant is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection basically means that the facts as shown by 
the evidence establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if preexisting service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

The veteran's wife testified at a June 2002 Travel Board 
hearing that the appellant was diagnosed in service with 
Haliburton's disease while stationed on Green Island during 
World War II.  (hearing transcript, p. 17)  She also, 
however, raised the suggestion that the veteran may not have 
had the disease in-service.  ["O.K.  I don't know if he got 
Halliburton's disease [....]]"  (hearing transcript, p. 6)  
The veteran, who suffers from severely debilitating end stage 
Parkinson's disease, could not address at the hearing what 
disease he suffered in service.  

The service medical records reveal no record of diagnosis or 
treatment for Haliburton's disease.  The claims folder 
otherwise contains no record of any diagnosis or treatment 
for Haliburton's disease, despite the folder containing years 
of records of the veteran's medical care.  The veteran 
underwent a VA examination in April 1999, and while the 
examining neurologist confirmed a diagnosis of Parkinson's 
syndrome with Parkinson's dementia, Haliburton's disease was 
not diagnosed.  

In a June 1999 addendum to the April 1999 report, a VA 
neurologist noted that he consulted three neurology texts, an 
internal medicine text, two infectious disease texts, and the 
MEDLINE database, but could not find any mention of 
Haliburton's disease.  Based on the veteran's or his wife's 
assertion that the appellant had been treated in-service for 
an infectious disease, which the veteran's wife referred to 
as Haliburton's disease, the examiner was unwilling to rule 
out the possibility that the veteran actually was treated for 
some disease in service.  To that end, the examiner noted, 
"I am still not certain what the disease was."  Still, the 
examiner effectively concluded that he could identify no 
current disease known as Haliburton's disease.  

The medical record as a whole identifies no such disease 
entity as that claimed, and in light of the exhaustive search 
performed by the VA examiner, there would seem to be no 
reasonable possibility of identifying any such disease.  This 
is particularly the case in view of the above referenced 
reply to a September 2001 RO letter.

Therefore, in the absence of competent evidence showing that 
the veteran has the claimed disease entity, the Board must 
deny service connection.  Watson; 38 C.F.R. § 3.303.  


ORDER

Service connection for Haliburton's disease is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

